     Case 3:18-cv-01964-AJB-BLM Document 13 Filed 10/21/20 PageID.132 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    LANCE WILLIAMS,                                    Case No.: 3:18-cv-01964-AJB-BLM
      CDCR #AG-2394,
12
                                        Plaintiff,       ORDER DENYING MOTION TO
13                                                       CORRECT SCREENING OF
                          vs.                            COMPLAINT
14
15    O. NAVARRO, et al.,                                [ECF No. 10]
16                                   Defendants.
17
18
19
20
21         LANCE WILLIAMS (“Plaintiff”), a prisoner incarcerated at Deuel Vocational
22   Institution in Tracy, California, and proceeding pro se, filed a civil rights action pursuant
23   to 42 U.S.C. § 1983 on August 23, 2018. (See Compl., ECF No. 1). In addition, he filed a
24   Motion for Leave to proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a)
25   (See ECF No. 2).
26         On October 19, 2018, the Court DENIED Plaintiff’s Motion to Proceed IFP as barred
27   by 28 U.S.C. § 1915(g). (See ECF No. 6.) Judgment was also entered in favor of
28   Defendants on October 19, 2018. (See ECF No. 7.)
                                                     1
                                                                              3:18-cv-01964-AJB-BLM
     Case 3:18-cv-01964-AJB-BLM Document 13 Filed 10/21/20 PageID.133 Page 2 of 4



 1          Nearly two years later, on July 29, 2020, Plaintiff filed a “Motion to Correct
 2   Screening of Complaint and Court Error Notice.” (ECF No. 10.)
 3   I.     Plaintiff’s Motion to Reconsider
 4          Plaintiff brings this Motion to “alert this Court and give it opportunity to get its errors
 5   corrected before the Plaintiff goes to the 9th Circuit and Judicial Commission to file
 6   complaints.” (Pl.’s Mot. at 1.) Plaintiff claims that he initially filed this action “under
 7   imminent danger” exception to the “three strikes” rule of 28 U.S.C. § 1915(g). (Id.)
 8   Plaintiff also claims that he received notice that his case had been “accepted” by the Court
 9   on August 23, 2018 and he has been “waiting for screening results ever since.” (Id.)
10          Plaintiff is “making this request to [the] Court to move this case forward under
11   imminent danger and acknowledge their errors in doing so or face complaints for bias,
12   prejudice, retaliation.” (Id. at 2.)
13          A.     Standard of Review
14          The Federal Rules of Civil Procedure do not expressly provide for motions for
15   reconsideration. However, S.D. Cal. Civil Local Rule 7.1(i) does permit motions for
16   reconsideration “[w]henever any motion or any application or petition for any order or
17   other relief has been made to any judge ... has been refused in whole or in part.” S.D. Cal.
18   CivLR 7.1(i). The party seeking reconsideration must show “what new or different facts
19   and circumstances are claimed to exist which did not exist, or were not shown, upon such
20   prior application.” Id. Local Rule 7.1(i)(2), permits motions for re consideration within “30
21   days of the entry of the ruling.”
22          A motion for reconsideration filed pursuant to a Local Rule may also be construed
23   as a motion to alter or amend judgment under Rule 59(e) or Rule 60(b). See Osterneck v.
24   Ernst & Whinney, 489 U.S. 169, 174 (1989); In re Arrowhead Estates Development Co.,
25   42 F.3d 1306, 1311 (9th Cir. 1994). In Osterneck, the Supreme Court stated that “a post-
26   judgment motion will be considered a Rule 59(e) motion where it involves ‘reconsideration
27   of matters properly encompassed in a decision on the merits.’” 489 U.S. at 174 (quoting
28   White v. New Hampshire Dep’t of Employ’t Sec., 455 U.S. 445, 451 (1982)). A district
                                                     2
                                                                                  3:18-cv-01964-AJB-BLM
     Case 3:18-cv-01964-AJB-BLM Document 13 Filed 10/21/20 PageID.134 Page 3 of 4



 1   court may grant a Rule 59(e) motion if it “‘is presented with newly discovered evidence,
 2   committed clear error, or if there is an intervening change in the controlling law.’” Wood
 3   v. Ryan, 759 F.3d 1117, 1121 (9th Cir. 2014) (citing McDowell v. Calderon, 197 F.3d 1253,
 4   1255 (9th Cir. 1999) (en banc) (quoting 389 Orange St. Partners v. Arnold, 179 F.3d 656,
 5   665 (9th Cir. 1999)).
 6          B.     Discussion
 7          Under either statute, Plaintiff’s Motion is untimely. Pursuant to Rule 59(e), “[a]
 8   motion to alter or amend a judgment must be filed no later than 28 days after the entry of
 9   judgment.” Fed. R. Civ. P. 59(e). Pursuant to Rule 60(c)(1), a motion seeking relief from
10   a judgment or order “must be made within a reasonable time” and if the party is seeking
11   relief pursuant to Rule 60(b)(1), (2), or (3), is must be brought “no more than a year after
12   the entry of judgment or order or the date of the proceeding.” Fed. R. Civ. P. 60(c)(1).
13   While Plaintiff does not explicitly seek relief under Rule 60(b)(1), (2), or (3), he bases his
14   Motion on the “Court’s negligence” which would fall under Rule 60(b)(1). This rule
15   provides as a ground for relief from judgment that was based on “mistake, inadvertence,
16   surprise, or excusable neglect.” Fed. R. Civ. P. 60(b)(1).
17          Here, Plaintiff is seeking relief nearly two years after judgment was entered. This is
18   far outside the 28 day period allowed by Rule 59(e) or the one year permitted by Rule
19   60(b). The Court’s docket does not reflect that any mail was returned undeliverable to the
20   Plaintiff. Moreover, Plaintiff provides no reasonable explanation as to why he never
21   inquired into the status of his Complaint for nearly two years. A review of Plaintiff’s
22   litigation history shows that he is familiar with how to contact the Court to inquire as to
23   the status.
24          Accordingly, Plaintiff’s Motion to “Correct Screening of Complaint,” which the
25   Court has liberally construed as a Motion for Reconsideration is DENIED.
26   II.    Conclusion and Order
27           For the reasons set forth above, the Court:
28          1)     DENIES Plaintiff’s Motion to Correct Screening of Complaint (ECF No. 10);
                                                   3
                                                                               3:18-cv-01964-AJB-BLM
     Case 3:18-cv-01964-AJB-BLM Document 13 Filed 10/21/20 PageID.135 Page 4 of 4



 1         2)     CERTIFIES that an IFP appeal from this Order would be frivolous and
 2   therefore, would not be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3). See
 3   Coppedge v. United States, 369 U.S. 438, 445 (1962); Gardner v. Pogue, 558 F.2d 548,
 4   550 (9th Cir. 1977) (indigent appellant is permitted to proceed IFP on appeal only if appeal
 5   would not be frivolous).
 6         The Clerk of Court is directed to strike (Doc. No. 12) from the docket, as it was
 7   docketed in error.
 8         IT IS SO ORDERED.
 9   Dated: October 21, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  4
                                                                             3:18-cv-01964-AJB-BLM
